—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered June 16, 1994, convicting defendant, after a jury trial, of two counts each of attempted murder in the second degree and criminal use of a firearm in the first degree, and sentencing him, as a second felony offender, to consecutive terms of 12V2 to 25 years and 9 to 18 years on the attempted murder convictions, to run concurrently with consecutive terms of I2V2 to 25 years and 9 to 18 years on the firearm convictions, unanimously affirmed. Orders, same court and Justice, entered on or about July 12, 1999 and October 16, 1999, which denied defendant’s motions to vacate the judgment, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s intent to kill the victim who escaped injury could be reasonably inferred from the totality of defendant’s conduct, particularly with respect to the seriously wounded victim, as well as the surrounding circumstances (see, People v Cabey, 85 NY2d 417, 422).
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). The court, following an extensive hearing, properly denied defendant’s motions made pursuant to CPL 440.10 to vacate his judgment of conviction on the ground of ineffective assistance. Counsel’s decision not to pursue a justification defense was a reasonable choice of possible strategic alternatives (see, People v Baldi, 54 NY2d 137, 146-148), and counsel’s alleged deficiencies did not deprive defendant of a fair trial (see, People v Hobot, 84 NY2d 1021, 1024).
The court’s response to a jury note provided a meaningful response (see, People v Malloy, 55 NY2d 296).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to *338review these claims, we would reject them. Concur — Rosenberger, J. P., Williams, Tom, Lerner and Buckley, JJ.